Citation Nr: 1409142	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  07-37 868A	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus.

REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.  He died in January 2010, and the appellant is his daughter.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for diabetes and assigned the initial rating.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

Inasmuch as this is a substitution case, the Travel Board hearing was limited to the issue that was already on appeal.  Nonetheless, the appellant and her representative sought to raise additional issues.  Specifically, a November 2011 rating decision granted service connection for residuals of a stroke, rated 100%, effective January 15, 2010 for accrued benefits purposes.  The Appellant's representative alleged at the hearing that an appeal of that decision was timely filed [conferring jurisdiction on the Board].  A review of the record found nothing [i.e. that could be interpreted as a timely notice of disagreement (NOD) with that decision] therein so indicating. The matter of whether there was a timely NOD with the November 2011 rating decision is referred to the RO for initial consideration and appropriate action.  

The RO granted service connection for diabetes mellitus in a June 2003 rating decision.  Although the Veteran did not file a NOD with that decision, new and pertinent evidence (records of VA treatment for diabetes) was received in August 2003.  The RO subsequently advised the Veteran (in an August 2003 letter) that it was "working on [the] claim for increase for service connected compensation benefits for: diabetes mellitus," ultimately deciding the matter in a May 2007 rating decision (after the Veteran filed a December 2006 claim).  As the evidence received in August 2003 was new and material, and was received within one year following the June 2003 decision, but was not considered, the June 2003 rating decision did not become final.  See 38 C.F.R. § 3.156(b).  Accordingly, the Board finds this claim is one for an increased initial rating assigned with the grant of service connection.

The Veteran died after perfecting an appeal in the matter at hand.  In March 2010 (within one year after his death), the appellant (his daughter) filed a claim for accrued benefits, which the RO also accepted as a request for substitution under 38 U.S.C.A. § 5121A.  A January 2013 letter granted the request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

At the October 2013 hearing, the appellant and her representative indicated there were outstanding records of private treatment that the Veteran received for diabetes during the period of time under consideration.  The matter was held in abeyance for sixty days to afford them opportunity to submit such records; no such records have been received.  As the records identified relate to the matter on appeal, and are pertinent (and perhaps critical) evidence in the matter, they must be secured.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to identify the provider(s) of any and all private evaluations and/or treatment the Veteran received for diabetes since the award of service connection for such disability, and to provide authorizations for VA to secure complete records of such evaluations and/or treatment.  [If the appellant lacks the authority to authorize release of the records, the RO should arrange to obtain releases from the person who is so authorized.]  The RO should secure for the record complete clinical records (i.e., any not already associated with the record) of all such evaluations or treatment from the providers identified.

2.  The RO should then review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

